J-A27022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    FREDERICK E. OBERHOLZER, JR AND :          IN THE SUPERIOR COURT OF
    DENISE L. OBERHOLZER            :               PENNSYLVANIA
                                    :
                                    :
               v.                   :
                                    :
                                    :
    SIMON AND TOBY GALAPO           :
                                    :          No. 794 EDA 2020
                   Appellant        :

                Appeal from the Judgment Entered April 1, 2020
      In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): No. 2016-11267

BEFORE: STABILE, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                           FILED MARCH 07, 2022

        Appellants Simon and Toby Galapo (individually, Appellant Husband and

Appellant Wife) appeal from the judgment entered in favor of Appellees

Frederick E. Oberholzer, Jr., and Denise L. Oberholzer (individually, Appellee

Husband and Appellee Wife).       Appellants challenge the injunction entered

against them and in favor of Appellees as an unconstitutional restraint on

Appellants’ right to free speech.       We vacate and remand for further

proceedings, as set forth in detail below.

                       Procedural and Factual History

        We briefly summarize the relevant facts and procedural history of this

case.      Appellants and Appellees are neighbors in Abington Township.



*
    Retired Senior Judge assigned to the Superior Court.
J-A27022-20


Specifically, the backyards of the parties’ respective properties abut each

other and are separated by a creek. Am. Compl., 7/5/16, at 2-3, R.R. 13a-

14a.1 In November 2014, Appellants allegedly began landscaping their yard

during the evening hours in violation of a township noise ordinance.        Id.

Appellees eventually complained to the township and the evening noises

temporarily ceased. Id.

        On November 22, 2014, Appellant Husband confronted Appellees about

a resurveyed property line. Trial Ct. Op. & Order, 9/12/19, at 3, R.R. at 620a.

During the ensuing argument, Appellant Husband alleged that Appellee Wife

called him a “f***ing Jew.” Ex. B to Appellants’ Mot. for Summary J., 7/9/18,

at 4, R.R. at 39a. Appellants subsequently filed a police report, but it was

determined that no further police action was warranted. Trial Ct. Op. & Order,

9/12/19, at 3, R.R. at 620a.

        Starting in June 2015, Appellants erected signs on their property, which

included primarily anti-hate and anti-racist statements. Id. Appellants’ signs

contained the following statements:

        1.    No Place 4 Racism

        2.    Hitler Eichmann Racists

        3.    Racists: the true enemies of FREEDOM

        4.    No Trespassing - Violators Will Be Prosecuted

        5.    Warning! Audio & Video Surveillance On Duty At All Times

1   We may refer to the reproduced record for the parties’ convenience.


                                        -2-
J-A27022-20



     6.    Racism = Ignorant

     7.     Never Again
     8.    WWII: 1,500,000 children butchered: Racism

     9.    Look Down on Racism

     10.   Racist Acts will be met with Signs of Defiance

     11.   Racism Against Kids Is Not Strength, It’s Predatory

     12.   Woe to the Racists. Woe to the Neighbors

     13.   Got Racism?

     14.   Every Racist Action Must be Met With a Sign of Defiance

     15.   Racism is Self-Hating; “Love thy Neighbor as Thyself”

     16.   Racism - Ignore It and It Won’t Go Away

     17.   Racism - The Maximum of Hatred for the Minimum of Reason

     18.   RACISM: It’s Like a Virus, It Destroys Societies

     19.   Racists Don’t Discriminate Whom They Hate

     20.   Hate Has No Home Here [in multiple languages]

     21.   Every Racist Action Must Have an Opposite and Stronger
           Reaction

     22.   Quarantine Racism and Society Has a Chance

     23.   Racism Knows No Boundaries




                                   -3-
J-A27022-20


Confidential Settlement Agreement, 6/5/19, at 4-5, R.R. at 434a-35a;2 Am.

Compl., at 2-8, R.R. at 13a-19a; Trial Ct. Op., 1/3/20, at 1 n.1, R.R. at 660a;

see also R.R. at 2b-31b (color photographs of some of the signs at issue).

As of June 2016, Appellants posted twenty-three signs on their property, all

of which were placed facing towards and in the line of sight of the backyard

of Appellees’ property. Confidential Settlement Agreement, 6/5/19, at 4-5,

R.R. at 434a-35a; Am. Compl., at 2-8, R.R. at 13a-19a.

      On June 7, 2016, Appellees filed a complaint, which they amended on

July 5, 2016. Trial Ct. Op. & Order, 9/12/19, at 3, R.R. at 620a. Appellees

pleaded five causes of action: (1) private nuisance; (2) intrusion upon

seclusion; (3) defamation—libel and slander; (4) intentional infliction of

emotional distress; and (5) publicity placing Appellees in a false light. Am.

Compl., at 1-20, R.R. at 12a-31a. Additionally, Appellees sought a preliminary

and permanent injunction against Appellants from continuing to post their

signs. Id.

      On August 29, 2016, the parties entered into a consent order in which

Appellants agreed to remove the signs pending the outcome of the hearing for

a preliminary injunction. Trial Ct. Op. & Order, 9/12/19, at 4, R.R. at 621a.

On October 31, 2016, the parties stipulated to extend this consent order. Id.




2Confidential portions of the parties’ settlement agreement are not quoted
and are not at issue.


                                     -4-
J-A27022-20


On November 17, 2016, the trial court denied Appellees’ request for a

preliminary injunction. Id.

      Subsequently, the parties filed cross-motions for summary judgment.

Trial Ct. Op. & Order, 9/12/19, at 4, R.R. at 621a. On September 6, 2018,

the trial court issued a responsive order that granted in part and denied in

part Appellants’ motion for summary judgment. Order, 9/6/18, R.R. at 429a.

Specifically, the trial court dismissed Appellees’ claim for intrusion on seclusion

and denied Appellants’ motion in all other respects. Id. The trial court also

denied Appellees’ cross-motion for summary judgment. Id.

      On June 5, 2019, the parties entered into a confidential settlement

agreement resolving the remaining claims at law while leaving the issue of

permanent injunctive relief for the trial court to decide. Trial Ct. Op. & Order,

9/12/19, at 4, R.R. at 621a; Confidential Settlement Agreement, 6/5/19, at

1-12, R.R. at 431a-42a; N.T. Settlement Agreement H’rg, 6/5/19, at 3-4. The

settlement agreement provided, in relevant part, that:

      Notwithstanding the provisions in the preceding paragraphs, this
      Agreement does not prohibit, limit or affect [Appellees’] rights to
      seek and/or pursue their claim in equity for injunctive relief
      against [Appellants] in this action (no. 2016-11267) prohibiting
      the present and/or future posting of signs on [Appellants’]
      property enumerated specifically in paragraph 5 of this
      Agreement, including a final decree with respect thereto, which
      claim is specifically not released in this Agreement. Although
      [Appellants] do not admit any wrongdoing or liability herein,
      [Appellants] agree they will not contest [Appellees’] request for
      injunctive relief on the grounds [Appellees] have failed to succeed
      on the merits of their claim for such relief.

Confidential Settlement Agreement, at 5, R.R. at 435a.

                                       -5-
J-A27022-20


      The parties stipulated that the trial court would consider various

deposition transcripts, the preliminary injunction transcript, and selected

exhibits in resolving Appellees’ request for permanent injunctive relief. Trial

Ct. Op. & Order, 9/12/19, at 4-5, R.R. at 621a-22a. On August 13, 2019, the

trial court heard oral argument. N.T., 8/13/19, at 2-97, R.R at 505a-600a.

      On September 12, 2019, the trial court entered an order granting

Appellees’ request for a permanent injunction in part. Trial Ct. Op. & Order,

9/12/19, at 1, R.R. at 618a. The trial court summarized Appellant Husband’s

preliminary injunction testimony that the signs targeted Appellees:

      [Appellant Husband] testified that the purpose of the signs was
      “to protest behavior which we perceive as being racist towards
      myself, my wife, and my family.” [Appellant Husband] was also
      clear that the signs are directed at [Appellees] and their property
      and would only come down when the racist behavior of [Appellees]
      as he perceived it ceased. When questioned regarding the
      position of the signs only being in the backyard facing [Appellees’]
      home and not anywhere else, [Appellant Husband] indicated that
      the greatest threat to him and his family with regard to racism
      was [Appellees]. These beliefs were further cemented during oral
      arguments regarding the petition to grant a permanent injunction
      in which [Appellant Husband’s] counsel indicated that this was a
      personal protest for [Appellant Husband] against his backdoor
      neighbors, [Appellees].

Id. at 8-9, R.R. at 625a-26a (citations omitted); accord Ex. E to Appellants’

Mot. for Summary J., at 41 (agreeing that signs were directed to Appellees

and their property), 47, 54 (testifying that the signs were directed to Appellees

and about the Appellees), 61, R.R. at 244a, 250a, 257a, 264a.3


3 We add that Appellant Husband also testified that Appellees were racist and
that racism led to the killing of the Jewish people. Ex. E to Appellants’ Mot.

                                      -6-
J-A27022-20


      The trial court concluded that Appellants’

      acts were done as a personal protest against [Appellees]. The
      personal and specific messages of the signs are for the alleged
      racist behavior exhibited by [Appellees], not racism generally
      existing in society. The placement of the signs indicates that
      [Appellant Husband] is targeting specific individuals with the signs
      that decry their perceived racist behavior.

Trial Ct. Op. & Order, 9/12/19, at 9, R.R. at 626a. As a result, the trial court

ordered Appellants to position their signs in such a way so that they did not

face Appellees’ property. Id.

      The trial court justified the injunction for the following reasons: “(1)

[Appellees] have no adequate remedy at law; and (2) that a greater injury of

a continuing intrusion on [Appellees’] residential privacy will result from

refusing to grant the equitable relief sought and allowing the existing signs to

remain as they are presently positioned on the [Appellants’] property.” Id. at

8, R.R. at 625a. Ultimately, the trial court concluded that because Appellants

infringed on Appellees’ right to privacy and quiet enjoyment of their residential

home, a time, place, and manner restriction on Appellants’ speech was

permissible. Id. at 9-11, R.R. at 626a-28a.

      However, the trial court did not enjoin the content of Appellants’ signs

because under Pennsylvania law, “equity lacks the power to enjoin the



for Summary J., at 40, 45, R.R. at 243a, 248a. Appellant Husband additionally
testified that at least one of the signs could be seen from the sidewalk in front
of Appellees’ home or anyone driving by Appellees’ home. Id. at 35-36, 41,
R.R. at 238a-39a, 244a. We acknowledge that the trial court did not reference
any of this testimony in granting Appellees’ request for injunctive relief.


                                      -7-
J-A27022-20


publication of defamatory matter where an injunction would be an

unconstitutional prior restraint on freedom of expression.” Id. at 12, R.R. at

629a (citing Willing v. Mazzocone, 393 A.2d 1155 (Pa. 1978) (plurality)).

      On September 23, 2019, Appellees filed a petition to hold Appellants in

civil contempt in which they asserted that although Appellants had turned the

signs to face the other direction, the text was still visible to Appellees from

their property. Pet. for Civ. Contempt, 9/23/19, R.R. at 761a-82a. After a

hearing, the trial court did not hold the Appellants in contempt, but on October

11, 2019, the trial court amended its initial order granting the injunction in

part to require Appellants’ signs be constructed of opaque materials.           Am.

Order, 10/11/19, R.R. at 631a. The order provided as follows:

      A) The signs posted by [Appellants] on their property are allowed
      to remain;

      B) The signs previously posted on [Appellants’] property shall be
      positioned in such a way that they do not directly face [Appellees’]
      property; i.e., the fronts of the signs (lettering, etc.) are not to be
      visible to [Appellees] nor face in the direction of [Appellees’]
      home. In order to ensure that none of the signs are visible
      regardless of their positioning, these signs shall be constructed
      with opaque material.

Id. (formatting altered).

      Meanwhile, Appellants filed a timely motion for post-trial relief on

September 20, 2019.4 Appellants’ Mot. for Post-Trial Relief, 9/20/19, R.R. at




4 “Filing an immediate appeal from an injunction under [Pa.R.A.P.] 311(a)(4)
is not mandatory, and an appellant may elect instead to engage in normal
post-trial procedures and then appeal from a final judgment. See Pa.R.A.P.

                                       -8-
J-A27022-20


632a-58a. The trial court denied Appellants’ motion for post-trial relief on

January 3, 2020. Order, 1/3/20, R.R. at 659a. The trial court’s order did not

enter judgment. Id. The trial court explained that “when a citizen’s exercise

of their right to freedom of speech substantially impacts another citizen’s

private civil rights, that speech constitutes expressive activity and such

expressive activity may be subject to reasonable time, place and manner

restrictions” and that its injunction contained permissible time, place, and

manner restrictions on Appellants that did not regulate the content of their

signs. Trial Ct. Op., 1/3/20, at 3-4, R.R. at 662a-63a.

      Appellants timely filed a notice of appeal on January 9, 2020, and filed

a timely court-ordered Pa.R.A.P. 1925(b) statement. On March 12, 2020, the

trial court filed a Rule 1925(a) opinion that incorporated its January 3, 2020

opinion and order, October 11, 2019 order, and September 12, 2019 opinion

and order. Trial Ct. Op., 3/12/20.

      On March 31, 2020, this Court issued a rule to show cause why this

appeal should not be quashed as no judgment had been entered below.

Appellants filed a response to the rule to show cause on April 16, 2020. The

response contained a copy of the trial court docket indicating that judgment

had been entered on April 1, 2020. This Court discharged the rule to show

cause on April 20, 2020. See Order, 4/20/20.



311(g).” Thomas A. Robinson Family Ltd. P’ship v. Bioni, 178 A.3d 839,
847 n.11 (Pa. Super. 2017) (Bioni).


                                     -9-
J-A27022-20


      On appeal, Appellant raises the following issues for our review:

         1. Did the trial court commit an error of law by improperly
            concluding that an injunction was necessary to prevent a
            legal wrong for which there is no adequate redress at law?

         2. Did the trial court commit an error of law by improperly
            concluding that injunctive relief is permissible under Article
            I, Section 7 of the Pennsylvania Constitution?

         3. Did the trial court commit an error of law by entering a
            content-based injunction that is not narrowly tailored to
            serve a compelling governmental interest?

         4. Did the trial court commit an error of law by entering an
            injunction that fails to further an important or substantial
            governmental interest, is not narrowly tailored, and/or does
            not leave      open ample        alternative  channels    for
            communication?

Appellants’ Brief at 4 (formatting altered).

                        1. Adequate Remedy at Law

      Appellants raise two arguments that the trial court erred by granting a

permanent injunction in favor of Appellees: (1) Appellees have an adequate

remedy at law that precludes any award of injunctive relief, and (2)

regardless, the parties’ settlement agreement permitted Appellants to

challenge Appellees’ request for injunctive relief on two of the three elements

required for a grant of injunctive relief. Id. at 17, 22, 24.

      First, Appellants note that the settlement agreement provided that

Appellants would pay Appellees to compensate Appellees “for past, present

and future damages suffered as a result of the posting of the signs.” Id. at

19.   Appellants reason that because Appellees have received monetary


                                     - 10 -
J-A27022-20


compensation, an adequate remedy at law exists.         Id. at 20.    Appellants

explain that because (1) Appellees have an adequate remedy at law, and (2)

Appellees actually “received an adequate remedy in the form of monetary

compensation,” Appellees “are not entitled to permanent injunctive relief.”

Id. at 20-21.

      Second, Appellants further claim that under the parties’ settlement

agreement, Appellants agreed to “refrain from arguing that [Appellees] failed

to satisfy the first requirement for permanent injunctive relief: the clear right

to relief.”   Id. at 23-24.   Appellants, therefore, reason that they could

challenge whether Appellees proved the other two requirements for

permanent injunctive relief, including the third prong “that greater injury will

result from refusing [injunctive relief] rather than granting the relief

requested.” Id. at 24. Appellants explain that their remaining issues, which

are based on Article I, Section 7 of the Pennsylvania Constitution,

“undoubtedly contests the merits of injunctive relief” under the third prong.

Id.

      Appellees counter that the parties’ settlement agreement expressly

reserved their right to pursue injunctive relief notwithstanding the settlement

and release of all claims at law. Appellees’ Brief at 12. Appellees quote the

clause of the parties’ settlement agreement that Appellants “agree they will

not contest [Appellees’] request for injunctive relief on the grounds

[Appellees] have failed to succeed on the merits of their claim for such relief.”


                                     - 11 -
J-A27022-20


Id. (formatting altered). The trial court’s opinion did not directly address this

issue.

         In reviewing Appellant’s claims, we are guided by the following

principles. In Bioni, we stated the standard of review:

         The grant or denial of a permanent injunction is a question of law.
         Regarding the trial court’s legal determination, our standard of
         review is de novo, and our scope of review is plenary. As in all
         equity matters, however, we must accept the trial court’s factual
         findings and give them the weight of a jury verdict where they are
         supported by competent evidence.

Bioni, 178 A.3d at 843 (citation omitted); see also Madsen v. Women’s

Health Center, Inc., 512 U.S. 753, 765-66 (1994) (discussing standard of

review for content-neutral injunction).

         In Professional Flooring Co. v. Bushar Corp., 152 A.3d 292 (Pa.

Super. 2016), this Court stated the following in construing a settlement

agreement:

         The meaning of an unambiguous written instrument presents a
         question of law for resolution by the court and is subject to de
         novo review. When the words in a writing are unequivocal, the
         writing speaks for itself, and a meaning cannot be given to it other
         than that expressed.

         Moreover, principles of contract law govern the interpretation and
         applicability of settlement agreements. Questions of contract
         interpretation are matters of law that we review de novo. A court
         determines the effect of a release from its language, and we give
         language its ordinary meaning unless the parties clearly intended
         a different meaning. A release ordinarily covers only such matters
         as can fairly be said to have been within the contemplation of the
         parties when the release was given. We must read portions of
         contractual language interdependently, considering their
         combined effects in the totality of the document. Additionally,
         specific language controls the general.

                                        - 12 -
J-A27022-20



Professional Flooring, 152 A.3d at 299-300 (citations omitted and

formatting altered). We add that injunctive relief is an equitable remedy that

“will lie where there is no adequate remedy at law.” SLT Holdings, LLC v.

Mitch-Well Energy, Inc., 249 A.3d 888, 894-95 (Pa. 2021) (citation omitted

and formatting altered).

     Here, Appellants’ first argument does not address the import of the

clause in the parties’ settlement agreement:

     Agreement does not prohibit, limit or affect [Appellees’] rights to
     seek and/or pursue their claim in equity for injunctive relief
     against [Appellants] in this action prohibiting the present and/or
     future posting of signs on [Appellants’] property . . . , which claim
     is specifically not released in this Agreement.             Although
     [Appellants] do not admit any wrongdoing or liability herein,
     [Appellants] agree they will not contest [Appellees’] request for
     injunctive relief on the grounds [Appellees] have failed to succeed
     on the merits of their claim for such relief.

R.R. at 435a.

     Upon giving the above release language its ordinary meaning, the

parties unequivocally agreed that Appellees could pursue injunctive relief

notwithstanding any monetary payments by Appellants. See Professional

Flooring, 152 A.3d at 299-300.         Moreover, Appellants’ argument that

Appellees have an adequate remedy at law and that injunctive relief is an

equitable remedy unavailable in actions at law is meritless.          See SLT

Holdings, 249 A.3d at 894-95.        In sum, we conclude that the parties’

settlement agreement did not bar Appellees from pursuing injunctive relief

adverse to Appellants.

                                    - 13 -
J-A27022-20


      2. Enjoining Defamation Under the Pennsylvania Constitution

       Appellants next argue that an injunction cannot enjoin defamation.

Appellants’ Brief at 25-27. Appellants reason that Article I, Section 7 of the

Pennsylvania Constitution prohibits prior restraints on communication. Id. at

26. Appellants explain that because defamation is a form of communication,

an injunction on defamation is an impermissible prior restraint.      Id. at 27

(summarizing Willing, 393 A.2d 1155). Appellants summarize Pennsylvania

federal court cases in support of its position.     Id. at 28-32.     Appellants

conclude that the instant “restriction of speech via injunction constitutes an

impermissible prior restraint of speech.”     Id. at 32. Therefore, Appellants

argue that the trial court cannot limit their posting of signs on their property,

“even if those signs are defamatory or place [Appellees] in false light.” Id. at

33.

       Appellees counter that they did not pursue injunctive relief on

defamation, as Appellees released that claim. Appellees’ Brief at 16. Further,

in Appellees’ view, Appellants’ signs were not “content-driven speech, but

solely to torment and invade” Appellees’ right to privacy and right to seclusion.

Id. at 17. Appellees explain that the injunction is not a prior restraint because

the parties’ settlement agreement explicitly listed the signs that Appellants

agreed Appellees could challenge.     Id. at 20. Appellees reiterate the trial

court’s reasoning that Appellants’ signs were a “personal protest” and

therefore not content-driven speech. Id. at 21.


                                     - 14 -
J-A27022-20


        The trial court reasoned that because it did not issue a “blanket

injunction prohibiting all freedom of expression,” it did not impose an

impermissible prior restraint. Trial Ct. Op. & Order, 9/12/19, at 12, R.R. at

629a.

        Article I, Section 7 of the Pennsylvania Constitution states in relevant

part that “[t]he free communication of thoughts and opinions is one of the

invaluable rights of man, and every citizen may freely speak, write and print

on any subject, being responsible for the abuse of that liberty. . . .” Pa. Const.

Art. I, § 7. It “provides protection for freedom of expression that is broader

than the federal constitutional guarantee.” Pap’s A.M. v. City of Erie, 812

A.2d 591, 605 (Pa. 2002) (citations omitted and formatting altered).

Specifically, it “prohibit[s] the imposition of prior restraints upon the

communication of thoughts and opinions, leaving the utterer liable only for an

abuse of the privilege.”    William Goldman Theatres, Inc. v. Dana, 173

A.2d 59, 62 (Pa. 1961).

        For example, in Phila. Newspapers, Inc. v. Jerome, 387 A.2d 425

(Pa. 1978), our Supreme Court defined a prior restraint as a court order that

“prevents publication of information or material in the possession of the press

. . . .” Jerome, 387 A.2d at 432 (citations omitted). A court order that does

“not prevent petitioners from publishing any information in their possession

or from writing whatever they pleased” does “not constitute a prior restraint

upon publication.” Id. at 433 (footnote omitted); accord Commonwealth


                                      - 15 -
J-A27022-20


v. Genovese, 487 A.2d 364, 366, 369 (Pa. Super. 1985) (holding that a court

order preventing the press “from publishing information obtained during a

public trial,” was a prior restraint).

      A prior restraint was also at issue in Willing, in which the defendant

had hired the plaintiffs as her counsel in an underlying lawsuit, who then

obtained a favorable settlement. Willing, 393 A.2d at 1156. The plaintiffs

deducted from the settlement amount the costs of the case, including an

expert witness fee that was actually disbursed to that witness.        Id.   The

defendant, believing that the plaintiffs wrongfully retained a portion of the

expert witness fee, started marching for several hours each day next to the

court buildings where plaintiffs practiced.       Id. at 1156-57. The defendant

“wore a sandwich-board sign around her neck” asserting that the plaintiffs’

law firm stole money from her, pushed a shopping cart with the American flag,

and “continuously rang a cow bell and blew on a whistle to further attract

attention.” Id. at 1156 (formatting altered).

      The plaintiffs moved for injunctive relief against the defendant, which

the trial court granted and enjoined the defendant from “further unlawful

demonstration, picketing, carrying placards which contain defamatory and

libelous statements and or uttering, publishing and declaring defamatory

statements” against plaintiffs. Id. at 1157. The defendant appealed to this

Court, which affirmed but it modified the trial court’s order to enjoin the

defendant from “demonstrating against and/or picketing” plaintiffs by


                                         - 16 -
J-A27022-20


“uttering or publishing statements to the effect” that plaintiffs stole money

from her. Id. (citation omitted).    In other words, the courts enjoined the

defendant from expressing, from that date on forward, her view that plaintiffs

stole money. See id. The defendant appealed to our Supreme Court, which

reversed in a plurality decision. Id. at 1156. The Willing Court reasoned

that the state constitution prohibited prior restraint of even a defamatory

matter. Id. at 1158.

      The Pennsylvania state law definition of a “prior restraint” is also

mirrored in federal jurisprudence.    For example, in Alexander v. United

States, 509 U.S. 544 (1993), the United States Supreme Court explained as

follows:

      The term prior restraint is used to describe administrative and
      judicial orders forbidding certain communications when issued in
      advance of the time that such communications are to occur.
      Temporary restraining orders and permanent injunctions—i.e.,
      court orders that actually forbid speech activities—are classic
      examples of prior restraints.       This understanding of what
      constitutes a prior restraint is borne out by our cases . . . . In
      Near v. Minnesota ex rel. Olson, [283 U.S. 697 (1931)], we
      invalidated a court order that perpetually enjoined the named
      party, who had published a newspaper containing articles found
      to violate a state nuisance statute, from producing any future
      “malicious, scandalous or defamatory” publication. Id., at 706.
      Near, therefore, involved a true restraint on future speech—a
      permanent injunction. So, too, did Organization for a Better
      Austin v. Keefe, 402 U.S. 415, 91 S. Ct. 1575, 29 L. Ed.2d 1
      (1971), and Vance v. Universal Amusement Co., 445 U.S. 308,
      100 S. Ct. 1156, 63 L. Ed.2d 413 (1980) (per curiam), two other
      cases cited by petitioner.      In Keefe, we vacated an order
      “enjoining petitioners from distributing leaflets anywhere in the
      town of Westchester, Illinois.” 402 U.S., at 415, 91 S. Ct., at 1576
      (emphasis added). And in Vance, we struck down a Texas statute
      that authorized courts, upon a showing that obscene films had

                                     - 17 -
J-A27022-20


      been shown in the past, to issue an injunction of indefinite
      duration prohibiting the future exhibition of films that have not yet
      been found to be obscene. 445 U.S., at 311, 100 S. Ct., at 1158–
      1159. See also New York Times Co. v. United States, 403
      U.S. 713, 714, 91 S. Ct. 2140, 2141, 29 L. Ed.2d 822 (1971) (per
      curiam) (Government sought to enjoin publication of the Pentagon
      Papers).

Alexander, 509 U.S. at 550 (emphases in original and formatting altered);

accord Golden Triangle News, Inc. v. Corbett, 689 A.2d 974, 979 (Pa.

Cmwlth. 1997) (Corbett) (holding that “a prior restraint is a prohibition on

speech in advance of its publication or expression, and a restraint must

unduly burden the expression before it will be in violation of Article I, § 7”

(citation omitted and formatting altered)).5

      Instantly, there is no dispute that a permanent injunction can result in

a prior restraint on speech.    A prior restraint involves an order forbidding

future communications. See Alexander, 509 U.S. at 550; Willing, 393 A.2d

at 1157; Corbett, 689 A.2d at 979.            The instant permanent injunction,

however, does not involve a prior restraint on speech. Rather, it addresses

the existing signs, i.e., preexisting, and not future, communications: “The

signs posted by [Appellants] on their property are allowed to remain” but

turned away from Appellees’ property. R.R. at 631a. Because the permanent




5Although decisions of the Commonwealth Court are not binding on this Court,
they may provide persuasive authority. See Maryland Cas. Co. v. Odyssey,
894 A.2d 750, 756 n.2 (Pa. Super. 2006).


                                     - 18 -
J-A27022-20


injunction does not affect future communications, we conclude that Appellants

are due no relief on this issue.6

3. Whether the Injunction is Content-Based or Content-Neutral, i.e.,
    Positioning of the Signs to Face Away From Appellees’ Home

      We briefly quote the order at issue:

      A) The signs posted by [Appellants] on their property are allowed
      to remain;

      B) The signs previously posted on [Appellants’] property shall be
      positioned in such a way that they do not directly face [Appellees’]
      property; i.e., the fronts of the signs (lettering, etc.) are not to be
      visible to [Appellees] nor face in the direction of [Appellees’]
      home. In order to ensure that none of the signs are visible
      regardless of their positioning, these signs shall be constructed
      with opaque material.

Am. Order, 10/11/19, R.R. at 631a.

      Appellants argue that even if the injunction is not a prior restraint on

their speech, the injunction is content-based. Appellants’ Brief at 33. Because

the injunction is content-based, Appellants assert that the injunction is subject

to a strict scrutiny standard of review, and it fails that review. Id. at 33-34.

Appellants explain that the trial court’s injunction is not content-neutral

because they are prohibited “from communicating specific messages to




6 We discuss recent Supreme Court and Third Circuit jurisprudence resolving
government restriction of offensive speech, infra. See, e.g., Mahanoy Area
Sch. Dist. v. B. L. by & through Levy, 141 S. Ct. 2038, 2046-47 (2021)
(Mahanoy) (explaining that a student’s vulgar speech criticizing her school
team and coaches was constitutionally protected). As noted elsewhere, more
recent jurisprudence has not balanced a recipient’s right to residential privacy
against unwanted or unrequested speech.


                                      - 19 -
J-A27022-20


[Appellees] because [Appellees] find those messages offensive . . . .” Id. at

36.

        Appellees counter that because the court’s injunction does not refer “to

the specific beliefs of [Appellants] on any sign,” the injunction is “prima facie

content neutral.” Appellees’ Brief at 34. Appellees argue that in Klebanoff

v. McMonagle, 552 A.2d 677 (Pa. Super. 1988), this Court “reached a near-

identical holding on content-neutral enjoinment,” by affirming injunctive relief

that prohibited demonstrators from picketing in a public street in front of a

private property. Id.

        The trial court reasoned that because the injunction was “clear that all

signs, no matter the language or images depicted, may remain but may not

face or target” Appellees’ property, the injunction was content-neutral. Trial

Ct. Op. & Order, 9/12/19, at 12, R.R. at 629a.

                                   Background

        Initially, the general rule is that the government cannot censor offensive

speech in the open/free marketplace of speech. The burden is on the viewer

to avoid offensive speech. Snyder v. Phelps, 562 U.S. 443, 459 (2001);7



7   The Snyder Court explained as follows:

        In most circumstances, the Constitution does not permit the
        government to decide which types of otherwise protected speech
        are sufficiently offensive to require protection for the unwilling
        listener or viewer. Rather, the burden normally falls upon the
        viewer to avoid further bombardment of his sensibilities simply by
        averting his eyes.      As a result, the ability of government,
        consonant with the Constitution, to shut off discourse solely to

                                      - 20 -
J-A27022-20


Erznoznik v. Jacksonville, 422 U.S. 205, 210-11 (1975); Cohen v.

California, 403 U.S. 15, 21 (1971).

      Courts “have long recognized that each medium of expression presents

special First Amendment problems.”     F.C.C. v. Pacifica Found., 438 U.S.

726, 748 (1978). “Each method of communicating ideas is a law unto itself

and that law must reflect the differing natures, values, abuses and dangers of

each method.” Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 501

(1981) (footnote omitted and formatting altered). Therefore, the analytical

framework for billboards may or may not be identical to the framework for

school speech, signs, a gag order, or picketing.        Compare id., with

Mahanoy, 141 S. Ct. at 2044-45; City of Ladue v. Gilleo, 512 U.S. 43, 48

(1994) (Gilleo);8 S.B. v. S.S., 243 A.3d 90, 104 (Pa. 2020); Klebanoff, 552



      protect others from hearing it is dependent upon a showing that
      substantial privacy interests are being invaded in an essentially
      intolerable manner.

Snyder, 562 U.S. at 459 (citations omitted and formatting altered).
8In Gilleo, the High Court noted the distinctive problems presented by a
municipal ordinance banning almost all outdoor signs on private property:

      While signs are a form of expression protected by the Free Speech
      Clause, they pose distinctive problems that are subject to
      municipalities’ police powers. Unlike oral speech, signs take up
      space and may obstruct views, distract motorists, displace
      alternative uses for land, and pose other problems that
      legitimately call for regulation.    It is common ground that
      governments may regulate the physical characteristics of signs—
      just as they can, within reasonable bounds and absent censorial
      purpose, regulate audible expression in its capacity as noise.
      However, because regulation of a medium inevitably affects

                                    - 21 -
J-A27022-20


A.2d at 678; see also SmithKline Beecham Corp. v. Stop Huntingdon

Animal      Cruelty   USA,    959   A.2d   352,   356-57    (Pa.   Super.      2008)

(SmithKline).

        Further, the subject matter of the speech may modify the analytical

framework. For example, “speech on matters of public concern is at the heart

of the First Amendment’s protection.” Snyder, 562 U.S. at 451-52 (citation

omitted and formatting altered). Speech on matters of private concern, in

contrast, are subject to lesser protections.9 Id. at 452.



        communication itself, it is not surprising that we have had
        occasion to review the constitutionality of municipal ordinances
        prohibiting the display of certain outdoor signs.

Gilleo, 512 U.S. at 48 (citations omitted). The Gilleo Court noted that “a
person who puts up a sign at her residence often intends to reach neighbors,
an audience that could not be reached nearly as well by other means.” Id. at
57 (emphasis in original and footnote omitted). In any event, as discussed
infra, a municipal ordinance differs from an injunction.
9   The Snyder Court explained as follows:

        The First Amendment reflects a profound national commitment to
        the principle that debate on public issues should be uninhibited,
        robust, and wide-open. That is because speech concerning public
        affairs is more than self-expression; it is the essence of self-
        government. Accordingly, speech on public issues occupies the
        highest rung of the hierarchy of First Amendment values, and is
        entitled to special protection.

        Not all speech is of equal First Amendment importance, however,
        and where matters of purely private significance are at issue, First
        Amendment protections are often less rigorous. That is because
        restricting speech on purely private matters does not implicate the
        same constitutional concerns as limiting speech on matters of
        public interest: There is no threat to the free and robust debate of
        public issues; there is no potential interference with a meaningful

                                       - 22 -
J-A27022-20


      In addition to the subject matter of the speech, the nature of the forum

at issue may alter the analytical framework.       See S.B., 243 A.3d at 104

(noting, “First Amendment freedoms must be applied in light of the special

characteristics of the relevant environment” (citation omitted and formatting

altered)); see also Davenport v. Washington Educ. Ass’n, 551 U.S. 177,

189 (2007) (stating it is “black-letter law that, when the government permits

speech on government property that is a nonpublic forum, it can exclude


      dialogue of ideas; and the threat of liability does not pose the risk
      of a reaction of self-censorship on matters of public import.

Snyder, 562 U.S. at 452 (citations omitted and formatting altered).

Different limitations also apply to obscene or commercial speech. See
Davenport, 551 U.S. at 188 (stating, “[f]or example, speech that is obscene
or defamatory can be constitutionally proscribed because the social interest in
order and morality outweighs the negligible contribution of those categories
of speech to the marketplace of ideas.” (citation omitted)); Cent. Hudson
Gas & Elec. Corp. v. Public Serv. Comm’n of New York, 447 U.S. 557,
563 (1980) (holding the “Constitution . . . accords a lesser protection to
commercial speech” (citation omitted)).

In Mahanoy, for example, the United States Supreme Court explained that
the speech at issue was not obscene:

      Consider B.L.’s speech. Putting aside the vulgar language, the
      listener would hear criticism, of the team, the team’s coaches, and
      the school—in a word or two, criticism of the rules of a community
      of which B.L. forms a part. This criticism did not involve features
      that would place it outside the First Amendment’s ordinary
      protection. B.L.’s posts, while crude, did not amount to fighting
      words. And while B.L. used vulgarity, her speech was not obscene
      as this Court has understood that term. To the contrary, B.L.
      uttered the kind of pure speech to which, were she an adult, the
      First Amendment would provide strong protection.

Mahanoy, 141 S. Ct. at 2046-47 (citations omitted).


                                     - 23 -
J-A27022-20


speakers on the basis of their subject matter” (citation omitted)); Gilleo, 512

U.S. at 58 (noting a “special respect for individual liberty in the home has long

been part of our culture and our law; that principle has special resonance

when the government seeks to constrain a person’s ability to speak there”

(emphasis in original and citations omitted)); see generally Perry Educ.

Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37 (1983). For example,

“the constitutional rights of students in public school are not automatically

coextensive with the rights of adults in other settings.” Morse v. Frederick,

551 U.S. 393, 404-05 (2007); accord Mahanoy, 141 S. Ct. at 2044-45.

      The right to free speech also includes the right to listen to or receive

speech.10 Snyder, 562 U.S. at 459-60; Virginia State Bd. of Pharmacy v.



10In Bd. of Educ., Island Trees Union Free Sch. Dist. No. 26 v. Pico, 457
U.S. 853 (1982), the Supreme Court of the United States explained that

      the State may not, consistently with the spirit of the First
      Amendment, contract the spectrum of available knowledge. In
      keeping with this principle, we have held that in a variety of
      contexts the Constitution protects the right to receive information
      and ideas. This right is an inherent corollary of the rights of free
      speech and press that are explicitly guaranteed by the
      Constitution, in two senses. First, the right to receive ideas
      follows ineluctably from the sender’s First Amendment right to
      send them: The right of freedom of speech and press embraces
      the right to distribute literature, and necessarily protects the right
      to receive it. The dissemination of ideas can accomplish nothing
      if otherwise willing addressees are not free to receive and consider
      them. It would be a barren marketplace of ideas that had only
      sellers and no buyers.

      More importantly, the right to receive ideas is a necessary
      predicate to the recipient’s meaningful exercise of his own rights
      of speech, press, and political freedom.

                                     - 24 -
J-A27022-20


Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 756 (1976)

(stating, “freedom of speech presupposes a willing speaker.      But where a

speaker exists . . . the protection afforded is to the communication, to its

source and to its recipients both” (formatting altered)); accord PG Pub. Co.

v. Aichele, 705 F.3d 91, 100 n.9 (3d Cir. 2013). Additionally, Pennsylvania

recognizes a right to privacy that includes the right to be free from unwanted

speech, which we discuss in further detail, infra. See Klebanoff, 552 A.2d at

679.

       Instantly, the alleged state action at issue, the trial court’s order

granting a permanent injunction, may change the analytical framework. For

example, the analysis for a municipal ordinance is different than the analysis

for a court injunction. Madsen, 512 U.S. at 764; see also Gilleo, 512 U.S.

at 50-51 (discussing the two analyses for challenging a municipal ordinance

regulating signs on private property).

                            Standard of Review

       The “standard of review is de novo and our scope of review is plenary.”

S.B., 243 A.3d at 104 (citation omitted).     “In conducting our inquiry, we

acknowledge that in cases raising First Amendment issues an appellate court

has an obligation to make an independent examination of the whole record in




Pico, 457 U.S. at 866-67 (emphases in original, citations omitted, and
formatting altered).


                                    - 25 -
J-A27022-20


order to make sure that the judgment does not constitute a forbidden intrusion

on the field of free expression.” Id. (citation omitted and formatting altered).

We next summarize the applicable law addressing the existence of a state

action and resolving whether a state action is content-based or content-

neutral.

                        Existence of a State Action

      The First Amendment “prohibits only governmental abridgment of

speech. [It] does not prohibit private abridgment of speech.” Manhattan

Comm’n Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019) (emphases

in original and citations omitted); see also Crozer Chester Medical Ctr. v.

May, 506 A.2d 1377, 1380 (Pa. Super. 1986).         Article I, section 7 of the

Pennsylvania Constitution similarly prohibits governmental “intrusion upon an

individual’s right of free speech.”      W. Pa. Socialist Workers 1982

Campaign v. Conn. Gen. Life Ins. Co., 485 A.2d 1, 6 (Pa. Super. 1984)

(stating “there is no historical basis for concluding that the framers of the

[Pennsylvania] Constitution intended to reach the owners of purely private

property when they adopted the original free speech provisions of the

Constitution” (footnote omitted and formatting altered)).       Therefore, the

threshold inquiry is whether a state action is at issue. Halleck, 139 S. Ct. at

1930. A state action includes a court order that infringes upon speech and is

issued at the request of a private party in a civil lawsuit. See, e.g., Madsen,

512 U.S. at 764; New York Times Co. v. Sullivan, 376 U.S. 254, 265


                                     - 26 -
J-A27022-20


(1964). Based on the foregoing, we conclude that the instant trial court’s

order granting a permanent injunction constitutes state action.

           Whether the Governmental Restriction on Speech
                is Content-Based or Content-Neutral

     Next, we examine whether the state action restricting speech, such as

a court order, is content-based or content-neutral. See Madsen, 512 U.S. at

763; see generally United States v. O’Brien, 391 U.S. 367 (1968). In

determining whether a court order restricting speech is content-based or

content-neutral, our Supreme Court provided the following guidance:

     It is well-established that content-based restrictions on speech are
     presumptively unconstitutional and are subject to the strict
     scrutiny standard, which requires the government to prove that
     the restrictions are narrowly tailored to serve a compelling state
     interest. Government regulation of speech is content based if a
     law applies to a particular speech because of the topic discussed
     or the idea or message expressed.

     Determining whether a particular restriction on speech is content
     based or content neutral is not always a simple endeavor. A
     restriction is content based if either the face of the regulation or
     the purpose of the regulation is based upon the message the
     speaker is conveying.

     To the contrary, regulations that are unrelated to the content of
     speech are subject to an intermediate level of scrutiny because in
     most cases they pose a less substantial risk of excising certain
     ideas or viewpoints from the public dialogue.

                                 *     *      *

     The High Court has explained that the principal inquiry in
     determining content neutrality, in speech cases generally and in
     time, place, or manner cases in particular, is whether the
     government has adopted a regulation of speech because of
     disagreement with the message it conveys.


                                     - 27 -
J-A27022-20


S.B., 243 A.3d at 104-06 (citations and footnote omitted        and formatting

altered); accord Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015)

(stating, “government regulation of speech is content based if a law applies

to particular speech because of the topic discussed or the idea or message

expressed” (citations omitted and formatting altered)).

      “The government’s purpose of the speech restriction is the controlling

consideration and, if the purpose is unrelated to the expression of content,

the restriction is deemed neutral, even though the speech restriction may

have an incidental effect on some speakers or messages, but not others.”

S.B., 243 A.3d at 106 (citation omitted); see also Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989) (noting that “the government’s purpose is

the controlling consideration” (formatting altered)); accord Friends of

Danny DeVito v. Wolf, 227 A.3d 872, 902 (Pa. 2020). “A regulation that

serves purposes unrelated to the content of expression is deemed neutral,

even if it has an incidental effect on some speakers or messages but not

others. Government regulation of expressive activity is content neutral so

long as it is justified without reference to the content of the regulated

speech.” Ward, 491 U.S. at 791 (emphasis in original, citations omitted, and

formatting altered).

      As our Supreme Court observed, “[d]etermining whether a particular

restriction on speech is content based or content neutral is not always a simple

endeavor.” S.B., 243 A.3d at 105. For example,


                                     - 28 -
J-A27022-20


     laws that confer benefits or impose burdens on speech without
     reference to the ideas or views expressed are in most instances
     content neutral. See, e.g., Members of City Council of Los
     Angeles v. Taxpayers for Vincent, 466 U.S. 789, 804, 104 S.
     Ct. 2118, 2128, 80 L. Ed.2d 772 (1984) (ordinance prohibiting the
     posting of signs on public property “is neutral—indeed it is silent—
     concerning any speaker’s point of view”)

Turner Broadcasting Sys., Inc. v. F.C.C., 512 U.S. 622, 643 (1994)

(Turner).

     When an injunction restricts the expression of a speaker, that speaker

may argue that because the restriction affects the speaker or message, the

restriction must be content-based.     Courts, however, have rejected that

argument. For example, in Madsen, an injunction case, the United States

Supreme Court rejected the petitioners’ argument that because the court’s

injunction affected only them, the injunction must be content-based:

     We begin by addressing petitioners’ contention that the state
     court’s order, because it is an injunction that restricts only the
     speech of antiabortion protesters, is necessarily content or
     viewpoint based. Accordingly, they argue, we should examine the
     entire injunction under the strictest standard of scrutiny. We
     disagree. To accept petitioners’ claim would be to classify
     virtually every injunction as content or viewpoint based.
     An injunction, by its very nature, applies only to a particular group
     (or individuals) and regulates the activities, and perhaps the
     speech, of that group. It does so, however, because of the
     group’s past actions in the context of a specific dispute between
     real parties. The parties seeking the injunction assert a violation
     of their rights; the court hearing the action is charged with
     fashioning a remedy for a specific deprivation, not with the
     drafting of a statute addressed to the general public.

Madsen, 512 U.S. at 762 (citation omitted and emphases added).




                                    - 29 -
J-A27022-20


      In Schenck v. Pro-Choice Network of W. New York, 519 U.S. 357

(1997), the High Court resolved a similar issue that also involved injunctive

relief. The Schenck Court reasoned that “in assessing a First Amendment

challenge, a court looks not only at the private claims asserted in the

complaint, but also inquires into the governmental interests that are protected

by the injunction, which may include an interest in public safety and order.”

Schenck, 519 U.S. at 375 (citations omitted). The injunction at issue had a

“cease and desist” provision that prevented petitioners from speaking with

individuals who indicated they did not want to be “counseled” “in an attempt

to persuade them not to get an abortion.” Id. at 363-64. The petitioners

argued that the “cease and desist” provision was “content based, because it

allow[ed] a clinic patient to terminate a protester’s right to speak based on,

among other reasons, the patient’s disagreement with the message being

conveyed.” Id. at 384. Like the Madsen Court, the Schenck Court rejected

the petitioners’ argument because the injunction was directed only against the

petitioners and was a direct result of the petitioners’ past actions. Id. at 384-

85; see also Bruni v. City of Pittsburgh, 941 F.3d 73, 87 (3d. Cir. 2019)

(holding that an ordinance, which banned congregating, patrolling, picketing,

and demonstrating outside health care facilities, was content-neutral because

regulations of those acts are “based on the manner in which expressive

activity occurs, not its content”).




                                      - 30 -
J-A27022-20


      In Klebanoff, this Court affirmed a permanent injunction that

prevented the defendants “from picketing or demonstrating in the street

directly in front of” the plaintiff’s home. Klebanoff, 552 A.2d at 677. The

Klebanoff Court first acknowledged that public streets and sidewalks are

public fora. Id. at 678. The Court reasoned that because the permanent

injunction banned all picketing of the plaintiff’s “house without reference to

the content or subject matter of the protest,” the injunction was content-

neutral.   Id. at 678-79.    The Klebanoff Court, as discussed infra, also

acknowledged Pennsylvania’s substantial interest in protecting an individual’s

right to privacy of one’s home.     Id. at 679.    The Court summarized the

evidence that the plaintiff’s right to privacy was intruded upon and held the

injunction was constitutionally permissible. Id.; see also Schenck, 519 U.S.

at 375 (holding that courts, when issuing an injunction, must examine the

governmental interests involved).

      In SmithKline, this Court similarly addressed injunctive relief that

banned the defendants from “picketing, demonstrating, leafleting, protesting

or congregating” at the plaintiffs’ homes, among other places.11 SmithKline,

959 A.2d at 356. The SmithKline Court noted that the injunction was like

the injunction in Klebanoff and was similarly content-neutral:



11 SmithKline also involved injunctive relief granted in favor of the plaintiffs’
employer, as well as the individual plaintiffs, who were employees.
SmithKline, 959 A.2d at 356. For ease of discussion, when we refer to the
plaintiffs, we refer to the individual plaintiffs.


                                     - 31 -
J-A27022-20


      This means the speech is not regulated due to a disagreement
      with the message conveyed. A restriction on speech that is not
      content based is still considered neutral even if it might affect
      some speakers or messages and not others. The . . . injunction,
      on its face, does not seek to ban any subject matter from being
      protested. The purpose in enacting the restrictions is to prevent
      the excessive tactics used by the protesters, not to stifle the
      message itself.

Id. at 356 n.2 (citations omitted); see also id. at 357 (citing Madsen, 512

U.S. at 765).12

      But even if the court’s order appears content-neutral on its face, we

must determine whether “it is nevertheless a content-based regulation of

speech because it cannot be justified without reference to the content of the

regulated speech.” Reed, 576 U.S. at 164 (explaining that, “our precedents

have also recognized a separate and additional category of laws that, though

facially content neutral, will be considered content-based regulations of

speech: laws that cannot be justified without reference to the content of the

regulated speech, or that were adopted by the government because of

disagreement with the message the speech conveys” (citation omitted and

formatting altered)); see also Ward, 491 U.S. at 791. The government’s

intent or motive is not a factor. Simon & Schuster, Inc. v. Members of

New York State Crime Victims Bd., 502 U.S. 105, 117 (1991) (holding

evidence of improper motive or illicit “intent is not the sine qua non of a



12The defendants did not argue that the injunction was content-based, but
the SmithKline addressed whether the injunction was content-based or
content-neutral. Id. at 356 n.2


                                   - 32 -
J-A27022-20


violation of the First Amendment”). Having summarized the applicable law,

we turn to the instant state action at issue.

              The Instant Order is Facially Content-Neutral

      Here, state action is involved, as the trial court issued, at Appellees’

request, injunctive relief that specifically ordered Appellants to position the

signs away from Appellees’ property with the front of the signs not visible to

Appellees.   Order, 9/12/19, at 1; see, e.g., Madsen, 512 U.S. at 764;

Sullivan, 376 U.S. at 265; Klebanoff, 552 A.2d at 677.          The trial court

specified that the justification of the order is to protect Appellees’ “right of

residential privacy.” Trial Ct. Op., 9/12/19, at 12.

      Like the injunctions in SmithKline and Klebanoff that enjoined all

picketing or demonstrating in front of the plaintiffs’ homes, the instant

injunction was also, on its face, content-neutral as it was “without reference

to the content or subject matter” of the signs. See SmithKline, 959 A.2d at

356 n.2; Klebanoff, 552 A.2d at 678.            Identical to the injunctions in

SmithKline and Klebanoff, the justification of the instant injunction was to

ensure Appellees’ constitutional right of residential privacy. See SmithKline,

959 A.2d at 357-59; Klebanoff, 552 A.2d at 679.          The instant order, to

paraphrase Ward, serves a purpose unrelated to the content of the signs at

issue. See Ward, 491 U.S. at 791; see also Turner, 512 U.S. at 643; S.B.,

243 A.3d at 105-06. In sum, the trial court’s order is facially content-neutral,




                                     - 33 -
J-A27022-20


as it is unrelated to the content of the speech. See S.B., 243 A.3d at 105-

06.

      However, under Reed, we must also examine whether the trial court’s

injunction order, although “facially content neutral,” can be “justified without

reference to the content of the regulated speech.” See Reed, 576 U.S. at

164 (citation omitted and formatting altered). As set forth above, the trial

court ordered that Appellants’ signs face away from and not be otherwise

visible to Appellees.   In SmithKline, the injunction barred the defendants

from protesting within 100 feet of the plaintiffs’ homes. See SmithKline, 959

A.2d at 355.    In Klebanoff, the injunction enjoined the defendants from

protesting in front of the plaintiff’s home. See Klebanoff, 552 A.2d at 677.

      Both Courts justified the injunction on the basis that the plaintiffs’ right

to residential privacy was violated. See SmithKline, 959 A.2d at 357-59;

Klebanoff, 552 A.2d at 679. Because a complete bar on protesting without

reference to the content of the defendant’s speech was held to be a content-

neutral restriction, it follows that a similar restriction preventing Appellants’

signs from being seen because it violated Appellees’ right to residential

privacy, is also content-neutral.13   See SmithKline, 959 A.2d at 356-59;

Klebanoff, 552 A.2d at 678-79, 682.




13  We acknowledge that the mode of expression in SmithKline and
Klebanoff, i.e., picketing or demonstrating on public fora, differs from the
instant mode of expression, i.e., posting of signs on private property. See
Gilleo, 512 U.S. at 45. But our focus at this stage is whether the order is

                                      - 34 -
J-A27022-20


      Furthermore, the United States Supreme Court has rejected Appellants’

argument that because the injunction restricts speech that Appellees find

offensive, the injunction must be content-based. See Madsen, 512 U.S. at

762; accord Schenck, 519 U.S. at 384; cf. Bruni, 941 F.3d at 87.                The

Madsen Court, as discussed above, rejected the antiabortion protestors’

argument that because the injunction restricted their speech, the injunction

was “necessarily content or viewpoint based.” Madsen, 512 U.S. at 762. To

accept that argument, the High Court ruled, “would be to classify virtually

every injunction as content or viewpoint based” even if the injunction affects

speech. Id.; accord Schenck, 519 U.S. at 384 (holding that an injunction’s

“cease and desist” provision was content-neutral despite banning the speech

of only antiabortion protestors). Therefore, we conclude Appellants’ argument

that the injunction is content-based is due no relief. We next address whether

the trial court’s injunction passes constitutional scrutiny.

  4. Whether the Injunction, Even If Content-Neutral, Fails Scrutiny

      Appellants lastly argue that even if the injunction is content-neutral, it

still fails. Appellants’ Brief at 39. Appellants assert that the injunction fails to

further a significant governmental interest by distinguishing the three cases

the trial court relied on: Frisby v. Schultz, 487 U.S. 474 (1988), Klebanoff,




content-neutral or content-based. Whether the instant trial court’s injunction
passes constitutional muster is discussed infra.


                                      - 35 -
J-A27022-20


and Rouse Phila. Inc. v. Ad Hoc ’78, 417 A.2d 1248 (Pa. Super. 1979)

(Rouse). Id. at 40-47.

      Appellants also argue that the injunction, even if it furthers a significant

governmental interest, is not narrowly tailored. Id. at 51. Appellants reason

that the trial court’s injunction cannot be both content-neutral and narrowly

tailored. Id. Appellants assert that a content-neutral injunction “must leave

open ample alternative means of communication.” Id. at 53. In their view,

the trial court’s injunction did not leave Appellants those alternative means of

communication. Id. Appellants point out that the right to free speech protects

both the speaker’s ability to convey their message and the speaker’s ability to

ensure the message reaches the intended recipients. Id. Appellants therefore

reason that if they cannot post signs protesting Appellees’ anti-Semitic

behavior in a manner that can be seen by the intended recipients, i.e.,

Appellees, Appellants have no alternative means of communicating their

message. Id. at 54-55.

      Appellees counter that Appellants’ signs are an “unwanted invasion of

[their] privacy in the occupancy of their home.”        Appellees’ Brief at 31.

Appellees assert that all they see from the back of their home and backyard

are Appellants’ signs. Id. at 32. Appellees claim they stopped using their

backyard and are afraid to go outside. Id. In Appellees’ view, the trial court

correctly adhered to the reasoning of Klebanoff and Rouse.            Id. at 33.




                                     - 36 -
J-A27022-20


Appellees contend that Appellants have ample alternatives means of

communicating their speech. Id. at 35.

      The trial court, relying on Klebanoff, Rouse, and Frisby, reasoned that

Appellants’ actions violated Appellees’ right to residential privacy. Trial Ct.

Op., 9/12/19, at 9-12, R.R. at 626a-29a. Critically, the trial court asserted

that its time, place, and manner restrictions were proper. Id. at 9, R.R. at

626a. In the trial court’s view, its injunction was narrowly tailored because

Appellants are “free to continue to post signs on [their] property with any

message [they] deem[] appropriate so long as they do not target or face”

Appellees’ property.   Id. at 11, R.R. at 628a.      We next summarize the

applicable law.

                                 Background

      Generally, governmental regulations of speech “that are unrelated to

the content of speech are subject to an intermediate level of scrutiny because

in most cases they pose a less substantial risk of excising certain ideas or

viewpoints from the public dialogue.” S.B., 243 A.3d at 105 (citation omitted).

For example, a gag order may be constitutional if it complies with the well-

settled O’Brien test.14 See id. (summarizing the four-part O’Brien test).



14In S.B., our Supreme Court addressed the constitutionality of a court order,
specifically, a gag order that prohibited a party and her counsel from speaking
publicly about the case. Id. at 100.

      A content-neutral regulation of speech passes constitutional
      muster if it satisfies the following four-part standard set forth by
      the High Court in United States v. O’Brien, [391 U.S. 367

                                     - 37 -
J-A27022-20


      An injunction, however, requires a “more stringent application of

general First Amendment principles” than the O’Brien test. Madsen, 512

U.S. at 765. In Madsen, the United States Supreme Court explained why a

court injunction was subject to greater scrutiny than a legislative ordinance:

      If this were a content-neutral, generally applicable statute,
      instead of an injunctive order, its constitutionality would be
      assessed under the standard set forth in Ward . . . , and similar
      cases. Given that the forum around the clinic is a traditional public
      forum, see Frisby . . . , we would determine whether the time,


      (1968)]: (1) the regulation was promulgated within the
      constitutional power of government; (2) the regulation furthers an
      important or substantial governmental interest; (3) the
      government interest is unrelated to the suppression of free
      expression; and (4) the incidental restriction on alleged First
      Amendment freedoms is no greater than is essential to the
      furtherance of that interest.

      So long as the regulation of speech is not a means, subtle or
      otherwise, of exercising content preference, it is not presumed
      invalid.

      Restrictions on the time, place and manner of expression, whether
      oral, written or symbolized by conduct, are a form of a content-
      neutral regulation of speech. These restrictions may make it more
      difficult for an individual to engage in a desired speech-related
      activity by targeting, inter alia, the means of speech or the method
      of communication, but they do not target the content of the
      message ultimately conveyed.            Time, place, and manner
      restrictions are valid, provided that they: (1) are justified without
      reference to the content of the regulated speech; (2) are narrowly
      tailored to serve a significant governmental interest unrelated to
      speech; and (3) leave open ample alternative channels for
      communication of the information.

See S.B., 243 A.3d at 105-06 (most citations and footnote omitted); see also
Gilleo, 512 U.S. at 56-59 (rejecting the time, place, and manner restriction
on ordinance banning nearly all signs on private property because it failed to
provide alternative mediums of communication).


                                     - 38 -
J-A27022-20


        place, and manner regulations were narrowly tailored to serve a
        significant governmental interest.

        There are obvious differences, however, between an injunction
        and a generally applicable ordinance. Ordinances represent a
        legislative choice regarding the promotion of particular societal
        interests. Injunctions, by contrast, are remedies imposed for
        violations (or threatened violations) of a legislative or judicial
        decree. Injunctions also carry greater risks of censorship and
        discriminatory application than do general ordinances. There is
        no more effective practical guaranty against arbitrary and
        unreasonable government than to require that the principles of
        law which officials would impose upon a minority must be imposed
        generally. Injunctions, of course, have some advantages over
        generally applicable statutes in that they can be tailored by a trial
        judge to afford more precise relief than a statute where a violation
        of the law has already occurred.

        We believe that these differences require a somewhat more
        stringent application of general First Amendment principles in
        this context. In past cases evaluating injunctions restricting
        speech, we have relied upon such general principles while also
        seeking to ensure that the injunction was no broader than
        necessary to achieve its desired goals. Our close attention to the
        fit between the objectives of an injunction and the restrictions it
        imposes on speech is consistent with the general rule, quite apart
        from First Amendment considerations, that injunctive relief should
        be no more burdensome to the defendant than necessary to
        provide complete relief to the plaintiffs.     Accordingly, when
        evaluating a content-neutral injunction, we think that our
        standard time, place, and manner analysis is not
        sufficiently rigorous.     We must ask instead whether the
        challenged provisions of the injunction burden no more speech
        than necessary to serve a significant government interest.

Id. at 764-65 (footnote and most citations omitted, formatting altered, and

emphases added); accord SmithKline, 959 A.2d at 356-57.                We discuss

Madsen in further detail, infra.15



15   Madsen was filed after this Court’s decisions in Klebanoff and Rouse.


                                       - 39 -
J-A27022-20


       Significant Governmental Interest of Residential Privacy

      As the Madsen Court set forth above, an injunction must serve a

significant governmental interest. Although the general rule is that the burden

is on the viewer to avoid offensive speech, one exception to that general rule

is when that speech is unwanted and uninvited in the viewer’s home. Sorrell

v. IMS Health Inc., 564 U.S. 552, 575 (2011) (holding that “personal privacy

even in one’s own home receives ample protection from the resident’s

unquestioned right to refuse to engage in conversation with unwelcome

visitors” (citation omitted and formatting altered)).    This is known as the

captive audience doctrine. Snyder, 562 U.S. at 459 (explaining that “as a

general matter, we have applied the captive audience doctrine only sparingly

to protect unwilling listeners from protected speech” (formatting altered)).

The protection of one’s personal, residential privacy, i.e., a captive audience,

is considered a significant governmental interest, which the SmithKline and

Klebanoff Courts recognized exists in Pennsylvania. See Frisby, 487 U.S.

at 484; SmithKline, 959 A.2d at 357; Klebanoff, 552 A.2d at 679, 681; cf.

Gilleo, 512 U.S. at 54 (noting that the municipal ordinance that nearly

completely banned signs posted on private property, almost “foreclosed a

venerable means of communication”; the signs at issue, however, were not

directed to a captive audience).

      In Frisby, the plaintiffs were anti-abortion activists who picketed on a

public street outside a doctor’s home in the town of Brookfield, Wisconsin.


                                     - 40 -
J-A27022-20


Frisby, 487 U.S. at 476.      Subsequently, the town enacted an ordinance

banning all residential picketing, specifically, “It is unlawful for any person to

engage in picketing before or about the residence or dwelling of any individual

in the Town of Brookfield.”16 Id. at 477 (citation omitted). The ordinance

stated that its primary purpose was

      the protection and preservation of the home’ through assurance
      that members of the community enjoy in their homes and
      dwellings a feeling of well-being, tranquility, and privacy [and
      because] the practice of picketing before or about residences and
      dwellings causes emotional disturbance and distress to the
      occupants and has as its object the harassing of such occupants.

Id. (citations omitted and formatting altered).17



16 The Frisby Court defined “picketing” as “posting at a particular place, a
characterization in line with viewing the ordinance as limited to activity
focused on a single residence.” Frisby, 487 U.S. at 482. “Picketing” has also
been defined as follows:

      The demonstration by one or more persons outside a business or
      organization to protest the entity’s activities or policies and to
      pressure the entity to meet the protesters’ demands; esp., an
      employees’ demonstration aimed at publicizing a labor dispute
      and influencing the public to withhold business from the employer.

Black’s Law Dictionary (11th ed. 2019). The conduct at issue in Rouse falls
within this definition.
17 The plaintiffs sued the town and other defendants, and moved for
preliminary injunctive relief, which the district court granted. Frisby, 487
U.S. at 478. The appellate court ultimately affirmed, and the High Court
granted the defendants’ petition for certiorari. Id. at 479.

Initially, the Frisby Court held that the speech at issue was on an issue of
public concern, and therefore presumptively protected speech. Id. The
Frisby Court then identified the forum at issue, which was the town’s public
streets. Id. at 479-80. The Frisby Court did not challenge the lower courts’
prior holdings that the ordinance was content-neutral. Id. at 482. The Frisby

                                      - 41 -
J-A27022-20


      The Frisby Court explained that a significant government interest is the

protection of residential privacy:

      The State’s interest in protecting the well-being, tranquility, and
      privacy of the home is certainly of the highest order in a free and
      civilized society. Our prior decisions have often remarked on the
      unique nature of the home, the last citadel of the tired, the weary,
      and the sick, and have recognized that preserving the sanctity of
      the home, the one retreat to which men and women can repair to
      escape from the tribulations of their daily pursuits, is surely an
      important value.

      One important aspect of residential privacy is protection of the
      unwilling listener. Although in many locations, we expect
      individuals simply to avoid speech they do not want to hear, the
      home is different.     That we are often captives outside the
      sanctuary of the home and subject to objectionable speech does
      not mean we must be captives everywhere. Instead, a special
      benefit of the privacy all citizens enjoy within their own walls,
      which the State may legislate to protect, is an ability to avoid
      intrusions. Thus, we have repeatedly held that individuals are not
      required to welcome unwanted speech into their own homes and
      that the government may protect this freedom.

      This principle is reflected even in prior decisions in which we have
      invalidated complete bans on expressive activity, including bans
      operating in residential areas. In all such cases, we have been
      careful to acknowledge that unwilling listeners may be protected
      when within their own homes. In [Schneider v. State of New
      Jersey (Town of Irvington), 308 U.S. 147, 162-63 (1939)], for
      example, in striking down a complete ban on handbilling, [18] we
      spoke of a right to distribute literature only to one willing to
      receive it. Similarly, when we invalidated a ban on door-to-door
      solicitation in [Martin v. Struthers, 319 U.S. 141 (1943)], we
      did so on the basis that the home owner could protect himself
      from such intrusion by an appropriate sign that he is unwilling to


Court therefore examined whether the ordinance was narrowly tailored to
serve a significant governmental interest. Id.
18 Handbilling is the distribution, by hand,          of   literature,   such   as
advertisements. Schneider, 308 U.S. at 154.


                                     - 42 -
J-A27022-20


        be disturbed. We have never intimated that the visitor could
        insert a foot in the door and insist on a hearing. There simply is
        no right to force speech into the home of an unwilling listener.

Frisby, 487 U.S. at 484-85 (some citations omitted and formatting altered).19

        We have previously stated the facts of Klebanoff, which provided

guidance in determining whether a governmental restriction on speech is

content-neutral.     In addressing the government’s interest, the Klebanoff

Court held that “courts of this Commonwealth can enjoin activity which

violates an individual’s residential privacy, and that the injunction in this case,

which restricts the place where the expressive activity can occur, is a proper

time, place and manner restriction.” Klebanoff, 552 A.2d at 678. Relying on

Frisby, supra, the Klebanoff Court recognized that only “weighty and

substantial reasons” can justify a governmental restriction on the use of public

fora, such as the residential street at issue. Id.



19   The Frisby Court therefore held as follows:

        The First Amendment permits the government to prohibit
        offensive speech as intrusive when the captive audience cannot
        avoid the objectionable speech.         The target of the focused
        picketing banned by the Brookfield ordinance is just such a
        captive. The resident is figuratively, and perhaps literally, trapped
        within the home, and because of the unique and subtle impact of
        such picketing is left with no ready means of avoiding the
        unwanted speech. Thus, the evil of targeted residential picketing,
        the very presence of an unwelcome visitor at the home, is created
        by the medium of expression itself. Accordingly, the Brookfield
        ordinance’s complete ban of that particular medium of expression
        is narrowly tailored.

Id. at 487-88 (citations omitted and formatting altered).


                                       - 43 -
J-A27022-20


      The Klebanoff Court noted that the

      this injunction serves to protect a substantial interest recognized
      in both Pennsylvania law, and in the United States Constitution.
      It protects what has been variously called the individual’s right of
      privacy, the right to be free from intrusion upon one’s solitude or
      seclusion, or the right to be left alone.

      The public’s interest in protecting the well-being, tranquility, and
      privacy of the home is of the highest order. The home has been
      called the last citadel of the tired, the weary, and the sick. The
      home serves to provide, among other things, a [refuge] from
      today’s complex society where we are inescapably captive
      audiences for many purposes. Rowan v. United States Post
      Office, 397 U.S. 728, 738, 90 S. Ct. 1484, 1491, 25 L. Ed.2d 736
      (1970). Normally, outside of the home, consonant with the
      Constitution, we expect individuals to avoid unwanted speech,
      simply by averting their eyes. But such avoidance within the walls
      of one’s own house is not required. Therefore, the courts have
      repeatedly held that individuals are not required to welcome
      unwanted speech and the State may act to avoid such intrusions
      into the privacy of the dwelling place.

Id. at 679 (formatting altered and most citations omitted).             In sum,

Pennsylvania’s right to privacy includes the right to not be forced to listen to

unwanted and uninvited speech.20 See id.; see also Sorrell, 564 U.S. at




20  The Klebanoff Court concluded that the record established that the
picketing of the plaintiff’s home significantly intruded upon the plaintiffs’
privacy. Klebanoff, 552 A.2d at 679-80. In the Court’s view, the record
established that the picketing caused emotional stress to the plaintiff’s family,
impacted the quiet enjoyment of their home, and interfered with their holidays
and family routines. Id. After noting that “[e]ven a complete ban on all
expressive activity in a traditional public forum is permissible if substantial
privacy interests are being invaded in an essentially intolerable manner,” the
Court held that the injunction was constitutionally permissible. Id. at 680
(citation omitted).


                                     - 44 -
J-A27022-20


575; Snyder, 562 U.S. at 459-60; Frisby, 487 U.S. at 484-85, 488; Pico,

457 U.S. at 866-67.

      The SmithKline Court similarly affirmed a permanent injunction that

prevented the defendants from picketing within 100 feet of the plaintiffs’

homes.    SmithKline, 959 A.2d at 359.          The Court, citing Frisby and

Klebanoff, acknowledged Pennsylvania’s governmental interest in protecting

an individual’s residential privacy. See id. at 357. The SmithKline Court

noted that the defendants had graffitied the plaintiffs’ homes, glued the door

locks shut, used bullhorns, and shouted obscenities and threats, among other

actions. Id. at 358-59. Therefore, the SmithKline Court concluded, “ample

evidence” of record existed that the defendants had “intruded upon the

privacy interests” of the plaintiffs.21 Id. at 359.

      In Madsen, the United States Supreme Court addressed a similar state

court injunction involving targeted speech and the governmental interest in

residential privacy. In Madsen, pro-life activists “picketed and demonstrated



21 In contrast, Rouse did not address the governmental interest in residential
privacy. In Rouse, the plaintiff obtained a temporary restraining order
against the defendant from picketing from within the public areas inside a
shopping mall, the entrance to a department store located in the shopping
mall, an exterior courtyard area, and the sidewalk surrounding the shopping
mall. Rouse, 417 A.2d at 1251-52. The trial court held the defendant in
contempt of the order. Id. at 1248. The defendant appealed and argued,
among other things, that the order violated his “First Amendment rights of
freedom of speech and expression.” Id. at 1252. The Rouse Court disagreed
because the order did not limit the defendant’s “expression of the ideas” but
instead limited the conduct in which the defendant chose to express those
ideas. Id. at 1254.


                                     - 45 -
J-A27022-20


[on] the public street” that gave access to a Florida abortion clinic. Madsen,

512 U.S. at 758. A Florida state court permanently enjoined the activists from

“blocking or interfering with public access to the clinic, and from physically

abusing persons entering or leaving the clinic.”       Id.   The clinic, however,

sought a broader injunction because the activists, among other things, had

continued to impede access to the clinic and had picketed in front of the clinic

employees’ private residences. Id. at 758-59.

        The trial court agreed and enjoined the activists from entering a 36-foot

buffer zone surrounding the clinic. Id. at 768-69. This buffer zone included

the public access street to the clinic as well as private property surrounding

the clinic. Id. at 769. The amended injunction also prohibited the activists

from using “images observable to or within earshot of the patients” inside the

clinic. Id. at 760. The trial court also enjoined the activists from “picketing,

demonstrating, or using sound amplification equipment within 300 feet of the

[private] residences of clinic staff.” Id. at 774.

        The Madsen Court initially held that the amended injunction was

content-neutral.22 Id. at 763-64. It also agreed that the activists’ picketing




22   Specifically, the Madsen Court reasoned as follows:

        That petitioners all share the same viewpoint regarding abortion
        does not in itself demonstrate that some invidious content- or
        viewpoint-based purpose motivated the issuance of the order. It
        suggests only that those in the group whose conduct violated the
        court’s order happen to share the same opinion regarding
        abortions being performed at the clinic. In short, the fact that the

                                       - 46 -
J-A27022-20


was “directed primarily at patients and staff of the clinic.”       Id. at 769

(distinguishing between generally disseminated communication such as

handbilling and solicitation that may not be banned in public fora, and focused

picketing, which can be banned).

      With respect to the private property encompassed by the 36-foot buffer

zone, the Madsen Court invalidated that part of the injunction. Id. at 771.

The Madsen Court reasoned that there was no “evidence that [the activists]

standing on the private property have obstructed access to the clinic, blocked

vehicular traffic, or otherwise unlawfully interfered with the clinic’s operation

. . . .” Id. The Madsen Court therefore held that the 36-foot buffer zone, to

the extent it applied to the private property surrounding the clinic, “burdens

more speech than necessary to protect access to the clinic.” Id.

      The Madsen Court also overturned the portion of the trial court’s

injunction that prohibited the activists from using “images observable” to any

patients inside the clinic:

      Clearly, threats to patients or their families, however
      communicated, are proscribable under the First Amendment. But
      rather than prohibiting the display of signs that could be
      interpreted as threats or veiled threats, the state court issued a
      blanket ban on all “images observable.” This broad prohibition on
      all “images observable” burdens more speech than necessary to


      injunction covered people with a particular viewpoint does not
      itself render the injunction content or viewpoint based.

Madsen, 512 U.S. at 763. Thus, an injunction enjoining the communicating
of a particular viewpoint, e.g., pro-life or anti-racism, does not presumptively
render the instant trial court’s injunction content or viewpoint based. See id.


                                     - 47 -
J-A27022-20


         achieve the purpose of limiting threats to clinic patients or their
         families. Similarly, if the blanket ban on “images observable” was
         intended to reduce the level of anxiety and hypertension suffered
         by the patients inside the clinic, it would still fail. The only
         plausible reason a patient would be bothered by “images
         observable” inside the clinic would be if the patient found the
         expression contained in such images disagreeable. But it is much
         easier for the clinic to pull its curtains than for a patient to stop
         up her ears, and no more is required to avoid seeing placards
         through the windows of the clinic. This provision of the injunction
         violates the First Amendment.

Id. at 773.

         With respect to the portion of the trial court’s injunction that prohibited

the anti-abortion activists from picketing within a 300 feet zone of the clinic

employees’ private homes, the Madsen Court held that the zone was too

large:

         As for the picketing, our prior decision upholding a law banning
         targeted residential picketing remarked on the unique nature of
         the home, as the last citadel of the tired, the weary, and the sick.
         We stated that the State’s interest in protecting the well-being,
         tranquility, and privacy of the home is certainly of the highest
         order in a free and civilized society.

         But the 300–foot zone around the residences in this case is much
         larger than the zone provided for in the ordinance which we
         approved in Frisby. The ordinance at issue [in Frisby] made it
         unlawful for any person to engage in picketing before or about the
         residence or dwelling of any individual. The prohibition was
         limited to focused picketing taking place solely in front of a
         particular residence. By contrast, the 300–foot zone would ban
         general marching through residential neighborhoods, or even
         walking a route in front of an entire block of houses. The record
         before us does not contain sufficient justification for this broad a
         ban on picketing; it appears that a limitation on the time, duration
         of picketing, and number of pickets outside a smaller zone could
         have accomplished the desired result.




                                        - 48 -
J-A27022-20


Id. at 775 (citations omitted and formatting altered).23

       In sum, the Madsen Court struck “down as unconstitutional the 36–foot

buffer zone as applied to the private property [around] the clinic, the ‘images

observable’ provision, . . . and the 300–foot buffer zone around the [clinic

employees’ private] residences, because [those] provisions [swept] more

broadly than [was] necessary to accomplish the permissible goals of the

injunction.”   Id. at 776.   Having summarized the applicable law, we next

address the instant trial court’s injunction.

      The Instant Trial Court Did Not Apply the Heightened Scrutiny
     Standard in Enjoining Appellants’ Targeted Speech of Appellees

       With respect to Appellants’ argument that the injunction does not

further a significant government interest, they are incorrect. In Frisby, the

United States Supreme Court remarked that all members of the community

have a right to residential privacy, which includes the right to “enjoy within

their own walls . . . an ability to avoid . . . unwanted speech . . . .” See

Frisby, 487 U.S. at 484-85. Pennsylvania has similarly recognized this right

and that courts may enjoin any activity violating an individual’s right to



23 We comment that the Madsen Court’s reasoning must also be considered
in light of the heightened scrutiny of an injunction, as compared to the
ordinance in Frisby. See Madsen, 512 U.S. at 764-65. We add that Madsen
involved targeted picketing to a private residence, as compared to the
untargeted signs at issue in Gilleo. See Gilleo, 512 U.S. at 55 (citing and
quoting Frisby for the proposition that “picketing focused upon individual
residence is ‘fundamentally different from more generally directed means of
communication that may not be completely banned in residential areas,’” i.e.,
signs (citation omitted)).


                                      - 49 -
J-A27022-20


residential privacy. See Klebanoff, 552 A.2d at 678; accord SmithKline,

959 A.2d at 357-58. A right to residential privacy may be violated when a

listener is subjected to targeted speech, including picketing and protesting.

See Frisby, 487 U.S. at 484-85; Klebanoff, 552 A.2d at 678-80; accord

SmithKline, 959 A.2d at 359.        As previously set forth above, Appellant

Husband testified that Appellants’ signs targeted Appellees.      Trial Ct. Op.,

9/12/19, at 8-9, R.R. at 625a-26a (citations omitted); accord Ex. E to

Appellants’ Mot. for Summary J., at 41, 47, 54, 61, R.R. at 244a, 250a, 257a,

264a.

        Because an injunction could further the significant governmental

interest in Appellees’ right to residential privacy, the trial court should have

applied the heightened, more rigorous standard under Madsen in tailoring its

injunction.   See Madsen, 512 U.S. at 765 (holding, “when evaluating a

content-neutral injunction, we think that our standard time, place, and

manner analysis is not sufficiently rigorous”). The instant trial court, however,

instead applied the time, place, and manner test in justifying its injunction.

See Trial Ct. Op. & Order, 9/12/19, at 9, R.R. at 626a. Like the Madsen

Court, which closely reviewed the terms of the state court’s injunction to the

extent it impacted private property, including the clinic employees’ right to

residential privacy, the instant trial court should have also similarly tailored

its injunction to ensure it “burden[ed] no more speech than necessary to

serve” Pennsylvania’s right to residential privacy. See Madsen, 512 U.S. at


                                     - 50 -
J-A27022-20


765; see also Pap’s A.M., 812 A.2d at 605 (noting that Pennsylvania’s right

to freedom of expression is broader than the First Amendment). Therefore,

because the trial court applied an incorrect legal standard, we must vacate

the trial court’s judgment and amended injunction and remand for further

proceedings.24 See Madsen, 512 U.S. at 765. For these reasons, we vacate

the judgment, and vacate the injunction.



24 When a trial court has applied an incorrect legal standard, we should vacate
and remand. For example, in In re M.B., 228 A.3d 555 (Pa. Super. 2020),
because the trial court improperly held the appellant to a higher standard of
proof, the M.B. Court vacated the order and remanded for further
proceedings. M.B., 228 A.3d at 577; see also Barak v. Karolizki, 196 A.3d
208, 221, 224 (Pa. Super. 2018) (vacating and remanding to have trial court
apply correct law when it improperly applied the preliminary injunction
standard to lis pendens); New Milford Twp. v. Young, 938 A.2d 562, 566
(Pa. Cmwlth. 2007) (vacating permanent injunction and remanding because
trial court failed to hold the hearing required by law).

The same principle also binds this Court. In Commonwealth v. Clay, 64
A.3d 1049 (Pa. 2013), our Supreme Court held that when “a reviewing court
applies the incorrect legal standard, our court generally will remand the matter
with appropriate directions.” Clay, 64 A.3d at 1057 (citation omitted).
Because the Superior Court in Clay applied the incorrect standard of review,
our Supreme Court “reverse[d] the decision of the Superior Court and
remand[ed] this matter to the Superior Court for reconsideration of [the]
claims under the appropriate abuse of discretion standard.” Id.

Federal courts have similarly remanded to have the lower courts apply the
proper legal standard. See, e.g., Roberts v. City of Honolulu, 938 F.3d
1020, 1022 (9th Cir. 2019) (explaining that “[b]ecause we agree that the
district court did not apply the correct legal standard . . . , we vacate and
remand for application of the correct legal standard” (formatting altered));
Genband US LLC v. Metaswitch Networks Corp., 861 F.3d 1378, 1381
(Fed. Cir. 2017) (holding that “where it is not evident that a district court has
applied the correct legal standard in exercising its discretion, we may vacate
and remand for the district court to do so in the first instance, especially where
further factual findings may be warranted under the correct legal standard”
(citation omitted and formatting altered)); G.G. ex rel. Grimm v. Gloucester

                                     - 51 -
J-A27022-20




Cty. Sch. Bd., 822 F.3d 709, 715 (4th Cir. 2016) (stating, “because we
conclude that the district court used the wrong evidentiary standard in
assessing [the] motion for a preliminary injunction, we vacate its denial and
remand for consideration under the correct standard” (formatting altered)),
vacated and remanded, 137 S. Ct. 1239 (2017); Holton v. City of
Thomasville Sch. Dist., 425 F.3d 1325, 1356 (11th Cir. 2005) (remanding
for reconsideration because “we conclude that the court failed to apply the
correct legal standard and that this error tainted its factual findings on this
issue”); see also Pullman-Std. v. Swint, 456 U.S. 273, 291 (1982)
(explaining that “when an appellate court discerns that a district court has
failed to make a finding because of an erroneous view of the law, the usual
rule is that there should be a remand for further proceedings” (formatting
altered)); Willis v. Town of Marshall, N.C., 426 F.3d 251, 267 (4th Cir.
2005) (vacating district court’s denial of preliminary injunction and remanding
for reconsideration because district court failed to address equal protection
claim); Hamad v. Woodcrest Condominium Ass’n, 328 F.3d 224, 233-34
(6th Cir. 2003) (rejecting argument that appellate court should issue
preliminary injunction despite district court’s failure to apply the correct law);
Real Truth About Obama, Inc. v. Federal Election Comm’n, 796 F.
Supp.2d 736, 744 (E.D. Va. 2011) (construing High Court’s vacate and
remand mandate as instruction to consider whether subsequent Supreme
Court caselaw would alter its holding).

For example, in Lair v. Bullock, 798 F.3d 736 (9th Cir. 2015), the district
court “applied the wrong legal standard” in granting a permanent injunction
resolving a First Amendment issue regarding campaign contributions. Lair,
798 F.3d at 740, 749. Because the district court applied an incorrect legal
standard, the Lair Court held that the district court “abused its discretion
when it entered a permanent injunction, and we remand for the district court
to apply the correct standard.” Id. at 748 (footnote omitted); accord
Stormans, Inc. v. Selecky, 586 F.3d 1109, 1142 (9th Cir. 2009) (vacating
preliminary injunction involving First Amendment issue and remanding to
have district court apply the “rational basis level of scrutiny” because the
district court “abused its discretion in applying an erroneous legal standard of
review”). Similarly, in Virginia Soc’y for Human Life, Inc. v. Federal
Election Comm’n, 263 F.3d 379 (4th Cir. 2001) (Virginia Soc’y), overruled
on other grounds by The Real Truth About Abortion, Inc. v. Federal
Election Comm’n, 681 F.3d 544 (4th Cir. 2012), the Circuit Court vacated
the district court’s nationwide injunction regarding a First Amendment issue
because it was too broad and remanded for the district court to amend it.
Virginia Soc’y, 263 F.3d at 394.


                                     - 52 -
J-A27022-20


      Judgment vacated. Trial court’s amended October 11, 2019 order and

September 12, 2019 order granting injunctive relief vacated and we remand

for further proceedings.25 Jurisdiction relinquished.

      Judge Colins joins the memorandum.

      Judge Stabile files a concurring and dissenting statement.




Here, similar to the district courts in Lair and Stormans, as well as the trial
court in M.B., and this Court in Clay, the instant trial court applied an incorrect
legal standard. See Clay, 64 A.3d at 1057; M.B., 228 A.3d at 577; accord
Lair, 798 F.3d at 748; Stormans, 586 F.3d at 1142. As set forth herein, the
instant trial court erroneously applied the less strict “time, place, and manner”
O’Brien test in justifying its injunction and did not apply the heightened, more
strict Madsen test. Because the trial court applied an incorrect legal standard,
we remand “for the [trial] court to apply the correct standard.” See Lair, 798
F.3d at 748; Stormans, 586 F.3d at 1142; Clay, 64 A.3d at 1057; M.B., 228
A.3d at 577; cf. Virginia Soc’y, 263 F.3d at 394. Upon application of the
correct legal standard, the trial court may decide to deny relief or if it grants
relief, may tailor a properly narrowed injunction that may withstand
constitutional scrutiny.
25 Although the Concurring and Dissenting Statement agrees that the trial
court applied an incorrect legal standard, it concludes that the relief ordered
by the trial court burdened no more speech than necessary and results in
harmless error. Concurring and Dissenting Statement at 8. Considering the
impact of the instant decision on fundamental constitutional rights, including
the First Amendment, we cannot agree that the error was harmless.
Additionally, we conclude that the application of an erroneous legal standard
requires remand for a proper determination by the trial court. See 17
Standard Pennsylvania Practice 2d § 92:103 (remand to correct errors of law)
(citing In re J. F., 408 A.2d 1382, 1387 (Pa. 1979)). The trial court should
be given the opportunity to correct its error as it is not for this Court to
presuppose what the trial court’s decision would be upon applying the proper
legal standard. See In re B.S., 861 A.2d 974, 977 (Pa. Super. 2004)
(remanding with instructions for the trial court to apply the correct legal
standard in an adoption matter); cf. Osial v. Cook, 803 A.2d 209, 215 (Pa.
Super. 2002) (noting that although this Court could correct the error, the
better course of action was to remand for the trial court to decide the matter).


                                      - 53 -
J-A27022-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2022




                          - 54 -